     Case: 1:19-cv-00395 Document #: 40 Filed: 07/30/19 Page 1 of 1 PageID #:259

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Sharon Robinson, et al.
                                       Plaintiff,
v.                                                        Case No.: 1:19−cv−00395
                                                          Honorable Gary Feinerman
Chicago State University, et al.
                                       Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 30, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 9/12/2019 at 9:00 a.m. For the reasons stated on the record, Defendants'
motion to dismiss [11] is granted in part and denied in part. Count I is dismissed as to
Defendants Maddox and Steward and Plaintiffs Kimber and Burras. Counts II, III, and V
are dismissed. Count IV is dismissed as to Defendant Chicago State University. Plaintiff
is given leave to file an amended complaint on or before 8/20/2019. Defendants shall
respond to the amended complaint or, if one is not filed, to the surviving portions of the
complaint by 9/5/2019. MIDP disclosures shall be served by 9/9/2019. MIDP ESI
disclosures shall be served by 9/23/2019. Written discovery requests shall be served by
10/31/2019. Fact discovery shall be completed by 5/7/2020. Dispositive motions shall be
filed by 6/25/2020.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
